Citation Nr: 1124076	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-40 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2007, a statement of the case was issued in November 2007, and a substantive appeal was received in December 2007.

The Board notes that the Veteran requested a Board hearing in the December 2007 substantive appeal.  However, in signed correspondence received in December 2008, the Veteran expressly withdrew his request for a Board hearing.

The Board observes that Veteran's December 2007 substantive appeal appears to assert that the Veteran's calluses are the result of marching during active duty service.  To the extent that the Veteran may intend to be expressing a claim of entitlement to service connection for calluses of the feet, this matter is hereby referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon thorough review of the evidence of record, it appears that the Veteran filed for and was denied disability benefits from the Social Security Administration (SSA).  The Veteran's SSA claim was based upon essentially the same contention as his claim currently on appeal before the Board.  The July 2007 VA psychiatric examination report states that the Veteran "is presently in the process of appealing his social security claim.  He feels that he cannot work due to knee and ankle condition, bronchitis, sleep apnea, resulting chronic fatigue, and his age."  The claims file, including the RO's Appeal Certification Worksheet, reflects that the RO was not aware that the Veteran had any Social Security Disability adjudications for which SSA records should be sought.  The RO has not attempted to obtain the records associated with the Veteran's SSA disability determinations.  The Court has clearly held that since such records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The SSA should be requested to furnish copies of any and all administrative and medical records related to any application for disability benefits filed by the Veteran.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

